SUPPLEMENT DATED MAY 1, 2010 TO PROSPECTUS DATED MAY 1, 2007 LEGACY BUILDER PLUS Issued through Separate Account VUL-A By Transamerica Life Insurance Company The following information hereby supplements or amends, and to the extent inconsistent replaces, certain information contained in your prospectus: Investment Options: Please note the following changes to the underlying portfolios for your Policy: AIM Variable Insurance Funds: · As a result of a merger, the name of the Fund now appears as Aim Variable Insurance Funds (Invesco Variable Insurance Funds) · AIM V.I. Core Equity Fund was renamed Invesco V.I. Core Equity Fund · AIM V.I. Government Securities Fund was renamed Invesco V.I. Government Securities Fund · AIM V.I. Capital Appreciation Fund was renamed Invesco V.I. Capital Appreciation Fund Transamerica Series Trust: · Effective April 9, 2010, Transamerica Equity VP was renamed Transamerica WMC Diversified Growth VP and Wellington Management Company, LLP replaced Transamerica Investment Management, LLC as sub-adviser to the portfolio. · Effective May 1, 2010, Van Kampen Mid Cap Growth VP was renamed Transamerica Morgan Stanley Mid Cap Growth VP.Van Kampen Asset Management serves as sub-adviser to the portfolio. Oppenheimer
